DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12, filed 11/30/2021, with respect to claims 1, 3, 5 and 8 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 1, 3, 5 and 8 have been withdrawn. 
Applicant’s arguments, see page 12, filed 11/30/2021, with respect to claim 1 has been fully considered and are persuasive.  The previous 35 U.S.C. § 101 rejection of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 3 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation “an outer cavity inlet provided on the urinary catheter outer surface and configured to be closer to the bladder” which is indefinite. It is unclear whether the outer cavity inlet’s position is being compared to another component (i.e. “configured to be closer than the catheter tail end to the bladder”) or if it is having its location described relative another body part (i.e. “configured to be closer to the bladder than to the urethral opening”) or another comparison entirely. For the purpose of examination, the limitation will be interpreted as the outer cavity inlet being closer to the bladder than the tail end of the catheter is in relation to the bladder.
Claim 1 recites limitations which form an unclear structural relationship. First, “the fixing part top end opening is configured to be pressed against a periurethral tissue of an external urethral orifice” which is interpreted to mean that the fixing part top end opening is placed directly against the urethral opening. Secondly, “a protruding and integrated annular support leg provided on one side of the fixing part top end opening, the annular support leg including” a connecting end connecting the fixing part top end opening” conflicts with the first requirement. If the annular support leg is connected to the fixing part top end opening, it is unclear how said opening can also be directly against the urethral opening as the opening is flush against the body. Based on Fig. 19 below, the surface (741) would be pressed against the periurethral tissue and the fixing part top end opening (74) would not be. For the purpose of examination, the limitation is placed proximate a periurethral tissue of an external urethral orifice” by examiner.

    PNG
    media_image1.png
    247
    451
    media_image1.png
    Greyscale


Claim 1 recites the limitation “a surface of the oval shaped support leg free end being a non-planar surface concave toward the fixing part top end opening” which is indefinite. The oval shaped support leg free end has a plurality of non-planar surfaces and it is unclear if a specific surface is being claimed or if any surface may be defined to fulfill this requirement.
Claim 1 recites an “annular support leg” and then later an “oval shaped support leg” which are different components from different embodiments. For the purpose of examination, both terms will be interpreted to mean an “oval shaped support leg” as only one of the components may be connected in the way described.
Claims 3, 8 and 9 are rejected based on their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 3 recites the limitation “the external urethral orifice is configured to be enlargeable” which is directed at the human organism, specifically the urethral opening. Examiner suggests clarifying that the limitation is directed towards the capabilities of the claimed device and not the capabilities of the urethral opening. Clarifying language such as “so that the support leg is configured to be fixed relative the position of the external urethral orifice and allows the external urethral orifice to be enlarged” would more clearly indicate the device function without utilizing the human organism. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170274176 A1 (Kelly et al.) in view of US 5368575 A (Chang).
Regarding claim 1, Kelly teaches a urinary catheter for women (Fig. 1) (3), comprising a body tube (9) which would necessarily have both a urinary catheter inner surfaces and a urinary catheter outer surface as a tube, and the urinary catheter necessarily having a urinary catheter inner cavity inside the body tube by the nature of being a hollow tube, the body tube including: 
a urinary catheter tip (11) including a urine inlet (12) and configured to enter a bladder via the urethra [0034], a urinary catheter tail (10) including a urine outlet and configured to be left outside the bladder when the urinary catheter is applied to the 
a fixing part (16) configured to  at least sleeve at a urinary catheter tip end of urinary catheter tip [0035], a fixing part body (Kelly Annotated Fig. 2) including a hollow cylinder [0041] with a fixing part top end opening (Kelly Annotated Fig. 2) and a fixing part tail end opening (Kelly Annotated Fig. 2), the  hollow cylinder being configured to allow the urinary catheter tip and at least a part of the urinary catheter middle section to pass through [0035]
Kelly fails to teach the fixing part having  independent parts, and two parts or components configured to be opened and closed, wherein the fixing part top end opening is configured to be pressed against a periurethral tissue of an external urethral orifice, so that a position of the external urethral orifice  is fixed inside the fixing part top end opening ; and a protruding and integrated annular support leg provided on one side of the fixing part top end opening, the annular support leg including: a connecting end connecting the fixing part top end opening; and an oval shaped support leg free end opposite to the connecting end and distal to the fixing part top end opening, a surface of 

    PNG
    media_image2.png
    334
    701
    media_image2.png
    Greyscale

Kelly Annotated Fig. 2

Chang teaches a urethral catheter (Fig. 4) which serves as a fixing part configured to at least sleeve at a urinary catheter tip end of urinary catheter tip, the fixing part having independent parts (F and G), and two parts or components configured to be open and closed (Col. 3: ln 31-33), and the fixing part including:
a fixing part body (F and G) including a hollow cylinder (A) with a fixing part top end opening and a fixing part tail end opening (Chang Annotated Fig. 4), the hollow cylinder being configured to allow the urinary catheter tip and at least a part of the urinary catheter middle section to pass through (Col. 3: ln 20-22). Chang further teaches the fixing part top end opening is configured to be pressed against the male urethral opening (Col. 2: ln 1-3) and is capable of being pressed against a female urethral opening, therefore fulfilling the requirement “wherein the fixing part top end opening is configured to be placed proximal the fixing part top end opening”.
and a protruding and integrated oval support leg (Chang Annotated Fig. 4), the circular shape fulfilling the requirement of an oval, provided on one side of the fixing part top end opening (Chang Annotated Fig. 4), the annular support leg including: a connecting end (Chang Annotated Fig. 4) connecting the fixing part top end opening; and an oval shaped support leg free end (Chang Annotated Fig. 4) opposite to the connecting end and distal to the fixing part top end opening, the oval shaped leg having a multitude of surfaces such as B1 which fulfill the requirement of “a surface of the oval shaped support leg free end being a non-planar surface concave toward the fixing part top end opening.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing part of Kelly with the fixing part of Chang in order to increase patient comfort and reduce the risk of infection (Chang Col. 2: ln 24-28).

    PNG
    media_image3.png
    774
    606
    media_image3.png
    Greyscale

Chang Annotated Fig. 4

Regarding claim 3, Kelly in view of Chang teaches the urinary catheter of claim 1.
Kelly fails to teach the annular support leg, is configured to be pressed against the periurethral tissue of the external urethral orifice, so that the position of the external urethral orifice is fixed and the external urethral orifice is configured to be enlargeable to facilitate entry of the urinary catheter tip end. 
Chang further teaches the annular support leg (Chang Annotated Fig. 4), is configured to be pressed against the male urethral opening (Col. 2: ln 1-3) and is capable of being pressed against a female urethral opening, therefore fulfilling the requirement “the annular support leg is configured to be pressed against the periurethral 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing part of Kelly with the fixing part of Chang in order to increase patient comfort and reduce the risk of infection (Chang Col. 2: ln 24-28).

Regarding claim 9, Kelly in view of Chang teaches the urinary catheter for women according to claim 1. 
Kelly further teaches the urinary catheter tip (11) end extends conically outward, as seen in its tapered structure in Fig. 1, and the urinary catheter tip end conical extension part extends from the fixing part top end opening during use [0035] to first penetrate into the external urethral orifice and guide the urinary catheter tip forward as would be required during catheter installation [0035].
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Chang and further in view of US 5376094 A (Kline), hereinafter Kline.
Regarding claim 8, Kelly in view of Chang teaches the urinary catheter for women according to claim 1, but fails to teach the catheter comprises a driving part with a rod-shaped or cylindrical body, in which, at least the driving part tip is sleeved with the fixing part body, the driving part tip and the fixing part body are in sliding fit, the driving part tail is far away from the fixing part, the driving part tip inner surface of the driving 
Kline teaches a device with a driving mechanism for use with a catheter system (Fig. 2 and 3) comprising a driving part (18) with a rod-shaped body as seen in Fig. 5 and including a driving part tip and a driving part tail (Kline Annotated Fig. 4), in which, at least the driving part tip (Kline Annotated Fig. 4) is sleeved (Fig. 1A) with the fixing part body (24), the driving part tip and the fixing part body are in sliding fit (Col. 2: lines 37-39), the driving part tail (Kline Annotated Fig. 4) is not immediately adjacent to the fixing part when the driving part is in its retracted state as seen when comparing the position of the two components in Fig. 4 as the device is actuated, the driving part tip inner surface of the driving part is provided with at least one driving part force application part, the interior tunnel which (26) travels through, and a urinary catheter wall force bearing part, via (38) which acts on the walls of the catheter, is provided on the urinary catheter wall; the fixing part body is provided with two rings (37) near the fixing part end opening, and the driving part tail is provided with at least one ring (28).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing part of Kelly in view of Laniado with the fixing part and driving mechanism of Kline to make the device easier to use one-handed by all users (Kline Col. 5: lines 14-17). 


    PNG
    media_image4.png
    284
    1017
    media_image4.png
    Greyscale

Kline Annotated Fig. 4

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781